DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segesser (US Pre-Grant Publication 2002/0010440).
Regarding claims 1, 5, and 9, Segesser teaches a percutaneous catheter (cannula 6) through which blood passes [0002] and which expands in an axial direction [0004, 0027, 0051] in response to a dilator (i.e. mandrel (7)) being fully inserted through the percutaneous catheter, comprising: 
	a dilator (7) (as in claim 5),
a catheter tube (formed by elements shown in Fig. 1b) that extends in an axial direction and is comprised of wires braided in an intersecting manner [0037] (Fig. 3a); and 

wherein the catheter tube includes: 
a non-coated portion ((3) and taper portion (2); [0029]) which is provided on a proximal side of the distal tip (Fig. 3a); and 
a coated portion (at least (1)) which is provided on the proximal side of the non-coated portion and is formed by coating the braided wires with a resin material (i.e. a plastic, [0029]); 
wherein a nominal inner diameter of the non-coated portion is configured to be larger than an outer diameter of the dilator before the dilator is inserted through the percutaneous catheter (Fig. 3a); and 
wherein when the dilator is fully inserted through the percutaneous catheter, the non-coated portion and the coated portion (as in claim 9) (although not explicitly recited, the coated portion necessarily expands in the axial direction by some amount as it is disclosed as being formed from materials which exhibit deformation under load (i.e. plastic coatings and shape memory materials) and therefore necessarily exhibit axial deformation of some amount when a load is created by the insertion of the mandrel) and expands in the axial direction and is reduced in inner diameter so that an inner peripheral portion of the non-coated portion comes into tight contact with an outer peripheral portion of the dilator (See Figs. 1, 2, 3a) [0036, 0059].  
Regarding claims 2, 6, and 10, Segesser also teaches that the coated portion has a distal portion (1) which is provided on the distal side, and a proximal portion (2) which is provided on the proximal side of the distal portion, and wherein the proximal portion has flexibility lower than flexibility of the distal portion (implicit in that the diameter of (2) is smaller than the diameter of (1); since the regions are formed from the same materials, it follows that the region having a more narrow diameter has a lower bending stiffness (i.e. a greater flexibility); wherein an inner diameter of the distal portion (at least 
Regarding claims 3, 7, and 11, Segesser also teaches that a distal end (10) of the non-coated portion is formed to have a tapered shape reduced in diameter toward the distal side; and wherein the distal tip internally holds (i.e. is attached to) the distal end of the non-coated portion (See Fig. 1a).  
Regarding claim 4, 8, and 12, Segesser also teaches that the wires are formed of a shape memory material [0036].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Benjamin J Klein/Primary Examiner, Art Unit 3781